70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Chad Allen BEERS, Appellant,v.CRAWFORD COUNTY DETENTION CENTER;  United States Marshall;Wayne Hicks, Sheriff;  Bill Vickery;  Rick Dean,Deputy Marshall, Appellees.
No. 94-3577.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1995Filed Nov. 27, 1995

Appeal from the United States District Court for the Western District of Arkansas.
Before WOLLMAN, MAGILL and HANSEN, Circuit Judges.
PER CURIAM.


1
Chad Allen Beers appeals from the district court's1 order dismissing his 42 U.S.C. Sec. 1983 complaint after a one-day bench trial.  Having carefully reviewed the record and the parties' briefs, we conclude the judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)